           Case 1:21-cv-22007-XXXX Document
                                        1:
                                            1-2 Entered on FLSD Docket 05/30/2021 Page 1 of 6


                                                                                 EXHIBIT A
                                                                                IN THE CIRCUIT COURT OF THE 11TH
                                                                                Jl]DICIAL CIRCUIT IN AND FOR MIAM1-
                                                                                DADE COUNTY, FLORIDA

                                                                                Case No.:

                MICHELLE HERNANDEZ,

                           Plaintiff,
                VS.


                TARGET CORPORATION
                d/b/a TARGET, a foreign corporation, and
                JANE DOE, as store manager,

                           Defendants.
                --------------------~/
                                                               COMPLAINT

                           COMES NOW, the Plaintiff, MICHELLE HERNANDEZ, by and through the undersigned

                counsel, and hereby sues the Defendants, TARGET CORPORATION d/b/a TARGET

                ("TARGET"), a foreign corporation, and JANE DOE, as store manager, and in support thereof

                alleges as follows:

                                                             GENERAL ALLEGATIONS

                           I.       This is an action for damages in excess of thirty thousand ($30,000.00) dollars.

                           2.       At all times material hereto, the Plaintiff, MICHELLE HERNANDEZ, was an

                individual residing in Miami-Dade County, Florida and is sui juris.

                           3.      At all times material hereto, the Defendant, TARGET, was a foreign corporation

                authorized to do and doing business in Miami-Dade County, Florida.

                           4.      At all times material hereto, the Defendant, JANE DOE, was an individual residing in

                Florida.

                           5.      Venue is proper in Miami-Dade County as the subject incident took place therein.




                                                                          1

                                                    The Law Offices of Anidjar & Levine, P.A.
                                           300 SE 17th Street, Fort Lauderdale, Florida 33316 (954) 525-0050



                                                              +                                         
           Case 1:21-cv-22007-XXXX Document 1-2 Entered on FLSD Docket 05/30/2021 Page 2 of 6



                        6.      On or about March 14, 2020, the Oefendant, TARGET, owned, maintained and/or

                controlled a TARGET retail store #1075, located at20500 SW 112th Ave., in the city of Miami, Miami-

                Dade County, Florida.

                         7.     At all times material hereto, the Defendant, JANE DOE, managed the aforedescribed

                TARGET retail store.

                        8.      On the above date and time, the Plaintiff, MICHELLE HERNANDEZ, was a business

                invitee on the Defendant's property and lawfully on the premises.

                        9.      At the aforedescribed time and place, the Plaintiff, while exercising due care and

                caution for her own safety, was shopping at the aforedescribed TARGET store when she was caused

                to slip and fall due to the careless and negligent manner in which the floors were maintained in the

                store aisles. More specifically, Plaintiff slipped on a hazardous unmarked liquid on the floor of an aisle

                in the store.

                                                            COUNT I:
                                                NEGLIGENCE CLAIM AGAINST             TARGET

                        The Plaintiff readopts and re-alleges each and every allegation contained in Paragraphs

                through 9, as if they were fully set forth herein and further alleges:

                        10.     At all times material hereto, the Defendant, TARGET, by and through its agents and/or

                employees, owed the Plaintiff a duty of reasonable care to maintain the shopping areas in a condition

                reasonably safe for their intended uses and free from all conditions which would render them dangerous

                and unsafe for the Plaintiff, and/or present an unreasonable risk of harm to her in her lawful use of the

                same.

                        II.     The Defendant, TARGET, owed the Plaintiff a duty to warn her of the aforedescribed

                dangerous and unsafe condition which led to Plaintiffs slip and fall.




                                                                       2

                                                 The Law Offices of Anidjac & Levine, P .A
                                        300 SE 17•h Street, Fort Lauderdale, Florida 33316 (954) 525-0050


                                                           +                                               
           Case 1:21-cv-22007-XXXX Document 1-2 Entered on FLSD Docket 05/30/2021 Page 3 of 6




                        12.      The Defendant, TARGET, by and through its employees and/or agents, breached its

                duty of care to the Plaintiff, by committing one or more of the following negligent acts of commission

                and/or omission which proximately caused injury to the Plaintiff as hereinafter alleged more fully:

                                         a.       The Defendant failed to properly maintain and examine
                                                  the floors to make sure they were safe and free from
                                                  liquid and debris;

                                         b.       The Defendant should have exercised reasonable care in
                                                  the care of its floors;

                                         c.       The Defendant failed to utilize reasonable care in the
                                                  design, planning, inspection and maintenance of said
                                                  premises, particularly the floors;

                                         d.      The Defendant failed to warn the Plaintiff of the
                                                 dangerous condition;

                                         e.      The aforedescribed dangerous condition was a regular,
                                                 reoccurring, and ongoing condition; therefore, Defendant
                                                 knew, or in the exercise of reasonable care, should have
                                                 known of the aforedescribed dangerous and hazardous
                                                 condition;

                                         f.      The Defendant knew of the alleged dangerous condition
                                                 and did not correct it and/or the condition existed long
                                                 enough to where Defendant should have known of the
                                                 condition and should have corrected the condition.


                        13.     The Defendant's aforedescribed acts of negligence proximately caused the injuries

                sustained by the Plaintiff.

                        14.     As a direct result of her slip and fall, the Plaintiffhas been forced to incur medical bills,

                has suffered bodily injury resulting in severe physical pain and suffering, disability, disfigurement, loss of

                capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and treatment,

                aggravation of preexisting injuries, if any, and loss of the ability to earn wages. The injuries sustained by

                Plaintiff, MICHELLE HERNANDEZ, are permanent within a reasonable degree of medical

                probability, and continuing in nature and Plaintiff will continue to suffer such losses in the future.




                                                                       3

                                                 The Law Offices of Anidjar & Levine, P.A.
                                        300 SE 17<h Street, Fort Lauderdale, Florida 33316 (954) 525-0050


                                                           +                                                   
           Case 1:21-cv-22007-XXXX Document 1-2 Entered on FLSD Docket 05/30/2021 Page 4 of 6



                         WHEREFORE, the Plaintiff, MICHELLE HERNANDEZ, demands judgment against the

                Defendant, TARGET, for damages, costs and any other relief this Court deems appropriate. The

                Plaintifffurther demands a trial hy jury as to all issues so triable hy right.


                                                                  COUNT II:
                                               NEGLIGENCE CLAIM AGAINST JANE DOE

                        The Plaintiff readopts and re-alleges each and every allegation contained in Paragraphs

                through 9, as if they were fully set forth herein and further alleges:

                        15.     At all times material hereto, Defendant, JANE DOE, the manager of said store

                identified in Paragraph 6, and as such owed a duty of reasonable care to maintain the premises in a

                reasonably safe condition for the safety of business invitees on the premises. JANE DOE, owed a duty

                to the Plaintiff, and other business invitees on the premises, to exercise reasonable care to maintain the

                floors in such manner as to avoid injury or damages to business invitees, such as the Plaintiff,

                MICHELLE HERNANDEZ, as a result of a dangerous unmarked liquid on the floor within a store aisle.

                        16.     Defendant, JANE DOE, negligently failed to exercise reasonable care relating to the

                dangerous unmarked liquid on the floor within a store aisle while under her control in that she failed to

                take reasonable precautions to maintain said premises in a safe condition.

                        17.     At all times hereinafter mentioned and at the time of the incident complained of

                Defendant, JANE DOE, personally committed a tory by negligently failing to establish a procedure for

                regular inspection and maintenance of the premises or alternatively by failing to follow her own

                established procedures for the inspection and maintenance of the of the premises, and Defendant, JANE

                DOE, personally and negligently created the aforesaid defective, dangerous condition which was a

                hazard and trap for the Plaintiff.

                        18.     Among the duties of Defendant, JANE DOE, as the store manager, was to:                 a)

                conduct, personally or through those under her control, reasonable periodic inspections, at reasonable

                intervals, to discover and to remove inherently dangerous conditions, including but not limited to,

                                                                       4

                                                 The Law Offices of Anidjar & Levine, P.A.
                                        300 SE 17•h Street, Fort Lauderdale, Florida 33316 (954) 525-0050



                                                           +                                               
           Case 1:21-cv-22007-XXXX Document 1-2 Entered on FLSD Docket 05/30/2021 Page 5 of 6



                dangerous hazards on the floor of said premises and to maintain and remove such dangerous hazards

                prior to business invitees being injured thereby; and b) to so arrange signs and products for sale such

                as not to distract the attention of persons, such as Plaintiff, MICHELLE HERNANDEZ, while shopping

                on and at said premises.

                        19.     Had such duty been performed, the dangerous condition which caused Plaintiff,

                MICHELLE HERNANDEZ, to slip and fall to the floor and injure herself would have been observed

                in time to have been corrected.

                        20.     But for the negligent failure of Defendant, JANE DOE, to perform such duties and

                responsibilities, Plaintiff, MICHELLE HERNANDEZ, would not have slipped and injured herself.

                        21.     The Defendant, JANE DOE, breached her duty of care to the Plaintiff, by committing

                one or more of the following negligent acts or commission and/or omission which proximately caused

                injury to the Plaintiff as hereinafter alleged more fully;

                                        b.        The Defendant failed to properly maintain and examine
                                                  the floors to make sure they were safe and free from
                                                  liquid and debris;

                                        b.        The Defendant should have exercised reasonable care in
                                                  the care of its floors;

                                        c.        The Defendant failed to utilize reasonable care in the
                                                  design, planning, inspection and maintenance of said
                                                  premises, particularly the floors;

                                        d.        The Defendant failed to warn the Plaintiff of the
                                                  dangerous condition;

                                        e.        The aforedescribed dangerous condition was a regular,
                                                  reoccurring, and ongoing condition; therefore, Defendant
                                                  knew, or in the exercise of reasonable care, should have
                                                  known of the aforedescribed dangerous and hazardous
                                                  condition;

                                        f.        The Defendant knew of the alleged dangerous condition
                                                  and did not correct it and/or the condition existed long
                                                  enough to where Defendant should have known of the
                                                  condition and should have corrected the condition.


                                                                      5

                                                  The Law Offices of Anidjar & Levine, P A.
                                       300 SE 17<h Stree[, Fort Lauderdale, Florida 33316 (954) 525-0050



                                                          +                                             
           Case 1:21-cv-22007-XXXX Document 1-2 Entered on FLSD Docket 05/30/2021 Page 6 of 6



                        22.     That the aforesaid acts of negligence on the part of JANE DOE were the proximate

                cause of the injuries sustained by the Plaintiff.

                        23.     As a direct and proximate result ofthe negligence of Defendant, JANE DOE, as above

                alleged, Plaintiff, MICHELLE HERNANDEZ, suffered bodily injury and resulting pain, suffering,

                disability, aggravation of pre-existing conditions, loss of capacity for the enjoyment of life, loss of

                earnings or earning ability, medical expenses and other expenses. The injuries sustained by Plaintiff,

                MlCHELLE HERNANDEZ, are permanent within a reasonable degree of medical probability, and

                continuing in nature and Plaintiff will continue to suffer such losses in the future.

                        WHEREFORE, the Plaintiff, MICHELLE HERNANDEZ, demands judgment against the

                Defendant, JANE DOE, for damages, costs and any other relief this Court may deem appropriate. The

                Plaintifffurther demands trial by jury as to all issues so triable by right.

                        In compliance with Rule 2.516 of the Florida Rules of Judicial Administration, all pleadings

                in this cause shall be served on the undersigned by e-mail at pleadings@anl-law.com.

                        DATED this 8th day of December, 2020.
                                                                    LAW OFFICES OF ANIDJAR & LEVINE, P.A.
                                                                    Counsel for Plaintiff
                                                                    300 SE 17th Street
                                                                    Fort Lauderdale, FL 33316
                                                                    Tel: (954) 525-0050 I Fax: (954) 525-0020
                                                                    E-service at: pleadings@anl-law.com


                                                                    By: Peter J Ridge
                                                                    ELIE ANIDJAR, ESQ.,
                                                                    FBN 932191
                                                                    PETER J. RIDGE, ESQ.
                                                                    FBN 114263




                                                                      6

                                                The Law Offices of Anidjar & Levine, P.A.
                                       300 SE 17<h Street, Fort Lauderdale, Florida 33316 (954) 525-0050


                                                          +                                             
